Citation Nr: 0701861	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for bilateral pes planus 
(claimed as foot condition and flat feet).  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1958 to 
October 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have had pes planus when he 
underwent an examination at the time of his entry into 
service.  

3.  The preexisting pes planus is not shown to have undergone 
a permanent increase in severity during the veteran's 
military service.  



CONCLUSION OF LAW

The veteran's preexisting foot disability manifested by pes 
planus was not aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. § §  5100, 5102, 5103, 5103A, and 5107 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the June 2004 rating decision on appeal.  The Board 
accordingly finds that he has received sufficient notice of 
the information and evidence needed to support his claim and 
has been afforded ample opportunity to submit such 
information and evidence.  

The letter in March 2004 and a follow-up notice letter in 
April 2005 satisfy the statutory and regulatory requirement 
that VA notify a claimant, what evidence, if any, will be 
obtained by the claimant and what if any evidence will be 
obtained by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The March 2004 and the April 2005 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal agency and that VA would make reasonable efforts to 
obtain records on the appellant's behalf from non-Federal 
entities (including private hospitals where VA authorized 
treatment) if provided appropriate authorization to do so.  

The March 2004 and April 2005 letters also asked the 
appellant to provide the necessary contact information and 
authorization for VA to contact any other entities having 
pertinent evidence for inclusion in the record.  The April 
2005 letter specifically asked, "if there is any evidence or 
information that you think will support your claim please let 
us know.  Any evidence that pertains to your claim, please 
send it to us." 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  Therefore, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  Further, the RO sent the veteran a letter in 
January 2005 advising him the he can submit any additional 
evidence directly to the Board. 

The veteran has not informed VA of the existence of any 
evidence that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the March 2004 and April 
2005 letters advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and post-service VA medical 
records have been associated with the claims file.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claim is adjudicated.  The veteran waived 
his right to a Board hearing. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for pes planus (claimed as foot condition and flat 
feet).  


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

By "clear and unmistakable evidence" it is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

In this case, the veteran's service medical records (SMR) 
include an April 1958 induction physical examination that 
noted that he had "[p]es planus bil 3 degrees."  The Board 
accordingly finds that the veteran had pes planus that 
existed prior to his entry into active service.  

Having found that the pes planus preexisted military service, 
the Board must determine whether the presumption of 
aggravation applies.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (emphasis added).  

In this case, there is no objective evidence of any increase 
in the severity of the veteran's pes planus during service.  

The veteran's SMR shows no complaint of any foot disorder 
during service, and his discharge examination in September 
1961 noted that the bilateral pes planus was asymptomatic.  

Any comparison of his entrance physical examination in April 
1958 to his discharge examination in September 1961 therefore 
provides no objective basis to establish that the pes planus 
was no more severe at the time of his discharge than at the 
time of his induction.  

The Board therefore finds that the veteran's preexisting pes 
planus was not permanently aggravated by his military 
service.  

Notwithstanding the presumption of aggravation, direct 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, as noted, the veteran has been diagnosed with a 
current disability.  However, a veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case, there is no medical evidence showing that the 
any current foot disability was incurred in or aggravated by 
military service (as noted above, the presumption of 
aggravation does not apply).  Accordingly, the criteria for 
direct service connection are not met.  

In addition to the medical evidence, the Board has considered 
the veteran's theory that military service caused his pes 
planus to worsen.  There is nothing in the veteran's medical 
records to support these lay assertions.  No competent 
evidence has been submitted in this regard to show that the 
veteran has current foot disability that is due to any event 
or incident of his period of active service.  

As the veteran is a layperson not shown to possess the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether his preexisting disability was permanently 
aggravated by his military service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

Under these circumstances, the Board finds that service 
connection for pes planus must be denied.  

As the preponderance of the evidence is against the claim, 
that benefit of the doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 59, 55 (1990).  



ORDER

Service connection for bilateral pes planus (claimed as foot 
condition and flat feet) is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


